Citation Nr: 9903288	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
status post left ankle medial malleolus avulsion fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1987 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  In September 1998, the veteran testified at a video 
conference before the undersigned Member of the Board.  


FINDINGS OF FACT

1.  The veteran's low back disorder is currently manifested 
by some limitation of motion with symptoms of discomfort on 
extremes of motion.  

2.  Status post left ankle medial malleolus avulsion fracture 
is currently manifested by chronic lateral instability with 
some limitation of motion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for a low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

2.  The criteria for a 10 percent evaluation for status post 
left ankle medial malleolus avulsion fracture have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §  4.71a, 
Diagnostic Codes 5299-5271 and 5277 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  38 U.S.C.A. § 1155; Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994).  In evaluating a 
disability, the VA is required to consider the functional 
impairment caused by the specific disability.  
38 C.F.R. § 4.10.  Each disability must be evaluated in light 
of the medical and employment history, and from the point of 
view of the veteran's working or seeking work.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  

Considering first an increased rating for low back strain, 
service medical records in August 1994 note complaints of 
recurrent lower back pain resulting from a five-foot fall 
from an aircraft about eight months previously.  Physical 
examination revealed definite moderate-to-marked spasm of the 
lumbosacral paravertebral muscles, especially on the left 
side, and minimal point tenderness over the sacroiliac joint 
on the left side.  He had full range of motion while bending 
forward, laterally, and hyperextending from the waist.  
Reports of x-rays showed no evidence of fracture dislocation 
or bone destruction of the spine or of the coccyx.  The 
assessment was low back pain syndrome.  A Special Duty 
Medical Abstract, dated in August 1994, reported a seven-day 
suspension from special duty due to low back pain. 

A service outpatient clinic record in January 1996 noted a 
sudden onset of lower and then midback discomfort the day 
before, without any precipitating event.  Examination 
revealed full range of motion and no abnormalities.  The 
assessment was back strain.  An annual flight examination 
that same month was negative for a back disorder.  

In early June 1996, while still in service, the veteran was 
again seen for complaints of recurrent low back pain.  He had 
had no specific injury since the fall from an aircraft, but 
he did much heavy lifting, often from hunched position.  
Physical examination found no weakness or numbness.  He had 
full range of motion of his spine with mild spasm and 
tenderness of lumbar paraspinal muscles, but no sciatic pain.  
Motor/sensory testing was 5/5 throughout; straight leg raise 
negative; and  reflexes 2+ and symmetrical.  The assessment 
was mechanical low back pain.  A Special Duty Medical 
Abstract noted that he had been excused from special duty for 
21 days due to low back pain.  A follow-up examination that 
same month noted that with stretching and rest, the low back 
pain had resolved.  

In a April 1997, a Report of Medical History noted back pain 
lasting 24 hours after having lifted 60 pounds of luggage.  
The pain lasted 24 hours and was relieved by medications.  It 
was not considered disabling.  VA outpatient treatment 
records show complaints of increased pain in August 1997, 
with findings of para-spinal stiffness and lumbar soreness.  
Approximately 2 weeks later, the veteran was much improved.

A VA orthopedic examination in December 1997 noted complaints 
of chronic recurrent lower back pain, which varied in 
severity.  He had had no radiation of pain into the lower 
extremities, but had had some numbness and tingling of the 
feet.  Physical examination revealed that the veteran moved 
about with an unremarkable gait pattern and was able to stand 
erect.  No spasm or tenderness of the back was noted.  Range 
of motion testing showed 100 degrees of flexion and 30 
degrees of extension, with discomfort on extremes of motion.  
A supine straight leg raising examination was negative.  The 
veteran was able to heel-and-toe walk and to squat and arise 
again.  A report of x-rays of the back indicated a normal 
lumbar spine.  The assessment was lumbar strain.  

During his Board hearing, the veteran testified that his back 
disability was much worse than rated by the RO.  He stated 
that he had difficulty leaning over, suffered from muscle 
spasms, and had trouble in holding jobs because of back pain.  

Under 38 C.F.R. 4.71a, Diagnostic Code 5295, pertaining to 
lumbosacral strain, if the disorder is severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is warranted.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent evaluation is 
warranted.  With characteristic pain on motion, a 10 percent 
evaluation is warranted.  If there are slight subjective 
symptoms only, the disorder is noncompensable.  

In evaluating the veteran's current symptoms, the Board notes 
that, for a 20 percent evaluation, there must be muscle spasm 
on extreme forward bending.  VA orthopedic examination 
reveals no limitation of motion on extreme forward flexion, 
no spasm, and no tenderness.  There was no x-ray evidence of 
osteoarthritic changes or narrowing or irregularity of joint 
space.  Although the examiner noted discomfort on extreme 
ranges of motion, it is questionable as to whether this 
equates to functional loss due to pain, pursuant to 38 C.F.R. 
§ 4.40.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As to 
Section § 4.45(f), which states, in pertinent part, that pain 
on movement, swelling, deformity, or atrophy of disuse should 
also be considered, the examiner found no objective evidence 
of any of these symptoms of disease process, other than 
"discomfort."  The veteran had an unremarkable gait pattern 
and was able to stand erect, to heel and toe walk, and to 
squat and arise again.  Accordingly, in the absence of spasm 
or painful loss of motion, the Board concludes that an 
increased evaluation is not warranted pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

The Board has also considered an evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, pertaining to limitation of 
motion of the lumbar spine, which provides that if the 
limitation of motion is severe, a 40 percent evaluation is 
warranted; if moderate, a 20 percent evaluation, and if 
slight, a 10 percent evaluation.  Since this veteran has not 
been shown to have more than a slight limitation of motion, 
an evaluation in excess of 10 percent is not warranted.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991).  Although the Board has considered the applicability 
of this doctrine, it finds that because the evidence is not 
in equipoise, the benefit of the doubt does not apply as to 
this issue.  

The second issue is an increased (compensable) evaluation for 
status post left ankle medial malleolus avulsion fracture.  
Service medical records noted that in November 1996 the 
veteran inverted his left ankle, which resulted in a mild 
lateral and medial ankle fracture.  A consultation report 
that same month disclosed a history of left ankle inversion 
trauma two weeks before when walking.  Reports of x-rays had 
indicated a non-displaced avulsion fracture of the medial 
malleolus.  Examination revealed a slight effusion of the 
left lateral malleolus.  Active range of motion studies 
showed that the left ankle had 5 degrees less flexion than 
the right and 10 degrees less inversion.  Other ranges of 
motion were equal as to the right and left ankles.  Passive 
range of motion of the left ankle was within normal limits.  
Palpation found negative point tenderness, and a balance test 
revealed a slight instability of the left ankle.  Toe raises, 
standing, and squatting were within normal limits.  The 
assessment was left medial malleolar avulsion fracture.  A 
follow-up examination at a medical aid station that same 
month noted that the left ankle injury was resolving.  The 
veteran stated he felt fine and experienced no discomfort.  
Examination showed full range of motion of the left ankle 
with a contusion, but no edema, on the medial side.  The 
assessment was resolving avulsion fracture, left medial 
malleolus.  

In a Report of Medical History, dated in April 1997, an 
examiner noted a left ankle avulsion fracture with no 
sequelae which was not considered disabling. 

The December 1997 VA orthopedic examination noted a history 
of residuals of a left ankle fracture, which had occurred 
secondary to a twisting type of injury.  The primary problem 
with the left ankle was that it seemed to turn over quite 
easily, particularly if the veteran stepped on an uneven 
surface.  On examination, the left ankle was without redness, 
heat, swelling, or deformity.  Range of motion studies found 
10 degrees of dorsiflexion and 45 degrees of plantar flexion.  
There was no tenderness noted.  The veteran did have a 
positive anterior drawer sign of the left ankle.  He was able 
to heel-and-toe walk and to squat and arise again.  Reflexes 
and sensation were intact.  Reports of x-rays indicated a 
normal left ankle.  The impression was residuals of left 
ankle fracture, with chronic lateral instability.  

During his Board hearing, the veteran testified that his left 
ankle was very weak, forcing him to wear a brace or high 
boots.  He said that he also had some limitation in movement 
of the ankle, and had to compensate in order to avoid 
additional twisting injury.  

The veteran is currently evaluated at a noncompensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  This code 
includes only two criteria.  With marked limitation of 
motion, a 20 percent evaluation is warranted and with 
moderate limitation of a motion, a 10 percent evaluation is 
warranted.  Regulations provide that, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  Since this diagnostic code is based on 
limitation of motion, the provisions of DeLuca v. Brown, 
8 Vet. App. 202 (1995) apply.  

As to range of motion of an ankle, 38 C.F.R. § 4.71, Plate 
II, indicates that the normal range of motion is 20 degrees 
dorsiflexion and 45 percent plantar flexion.  Comparing these 
percentages with the measurement of the veteran's ankle 
results in 10 degrees less dorsiflexion.  The Board finds 
that this is less than a moderate disability.  There was no 
evidence of pain during range of motion studies.  
Accordingly, under this code a higher evaluation is not 
warranted.  

The VA examiner did find, however, chronic lateral 
instability of the left ankle.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  All three of the 
foregoing factors must be addressed.  Lendenmann v. Principi, 
3 Vet. App. 345, 351 (1992).  

Therefore, the veteran's left ankle disorder may also be 
evaluated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5277, pertaining to a weak foot.  A symptomatic condition 
secondary to many constitutional conditions, characterized by 
atrophy of the musculature, disturbed circulation, and 
weakness warrants a minimum rating of 10 percent and provides 
that VA adjudicators rate the weak foot on the underlying 
condition.  

In reviewing the veteran's disability under this code, the 
Board notes that he had been found to have a positive 
anterior drawer sign of the left ankle, indicating chronic 
lateral instability, as well as some loss of motion.  The 
Board finds that the ankle is symptomatic, although minimally 
so, and, as such, it does warrant a 10 percent evaluation 
under Diagnostic Code 5277.  


	(CONTINUED ON NEXT PAGE)



ORDER

An increased evaluation for low back strain is denied.

A 10 percent evaluation for status post left ankle medial 
malleolus avulsion fracture is granted, subject to 
regulations governing the payment of monetary benefits.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

